Citation Nr: 1717688	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-10 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (DM), to include as due to exposure to herbicides. 

2.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 
INTRODUCTION

The Veteran had active naval service from June 1966 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This claim was previously before the Board, most recently in September 2015, at which time the claim of entitlement to service connection for DM was remanded for further development.  It has now been returned to the Board for further appellate action. 

The Veteran has indicated that he cannot work as a result of his service-connected disability.  Therefore, the Board has taken jurisdiction of the Veteran's claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) 

The issues of entitlement a rating in excess of 50 percent for PTSD and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides when he deplaned in Da Nang for a mail run in 1969. 

2.  The Veteran was diagnosed with DM in approximately 2008, and has continued to receive treatment for such since that time.





CONCLUSION OF LAW

It is presumed that the Veteran's DM was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that he was exposed to herbicides when he deplaned in the Republic of Vietnam to complete a mail run in 1969.  Specifically, the Veteran reported that while he had not been stationed on the ground in Vietnam, he accompanied a small propeller driven aircraft to Da Nang to complete a mail run with a Lieutenant Commander and was on the ground in the Republic of Vietnam for about one hour. 

Additionally, the Veterans service personnel records (SPRs) indicate that he served aboard the U.S.S. Enterprise from October 1966 to December 1969.  It was confirmed that the U.S.S. Enterprise was in official waters of the Republic of Vietnam for much of the time that the Veteran spent on board.  However, there is no conclusive evidence of record of the Veteran's in-country service.  The Board finds it unlikely that further attempts to verify in-country service would be successful.

However, where service medical records were destroyed, the Veteran is competent to report about factual matters of which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

While the records in question are SPRs and not service medical records and it is not known for certain that they were destroyed, the Board finds that the principles of Washington are still applicable in this case.  Therefore, the Veteran is competent to report about factual matters which he has firsthand knowledge, such as the details of his duty and mail run ashore in Da Nang. 

Moreover, the Board finds that the Veteran's statements that he deplaned in Da Nang for a mail run to be credible.  In this regard, the Veteran has asserted numerous times that he deplaned for a mail run on official claims documents.  The Veteran provided the name of a specific Lieutenant Commander whom he accompanied.  The Veteran did not overly embellish his accounts of his time in the Republic of Vietnam, thus lending them further credibility in the eyes of the Board.  Further, given the amount of time that the Veteran's ship spent in the official waters of the Republic of Vietnam during the Vietnam War, it is entirely plausible that the Veteran accompanied a Lieutenant Commander for a mail call that was not documented.  Furthermore, the Veteran has recounted several other experiences, including the explosion aboard the U.S.S. Enterprise, which lends further credibility to his attestations.  Therefore, the Veteran's statement that he spent an hour on the ground in Republic of Vietnam seems more than plausible.  

As such, the Board finds that the Veteran's statements that he deplaned in Da Nang in the Republic of Vietnam to be both competent and highly credible.  Therefore, the Board concedes the Veteran's exposure to herbicides during his active service. 

A review of the medical evidence of record shows that the Veteran was diagnosed as having DM in 2008 and that he has continued to receive treatment for such since that time.

In sum, the Board has conceded the Veteran's exposure to herbicides during active service and the record confirms that the Veteran has been diagnosed with DM.  Accordingly, entitlement to service connection for DM is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for DM is granted. 



REMAND

Regrettably, the Board finds that additional development is required before the issues remaining on appeal are decided. 

With regard to the Veteran's increased rating claim for PTSD, at a February 2015 VA examination, the Veteran made a statement indicating that he has been on Social Security Administration (SSA) Disability for his PTSD.  The Veteran did not indicate the duration or scope of his disability award, but that it pertained to his service-connected PTSD.  Therefore, attempts should be made to obtain the SSA decision and supporting medical documents before a decision is made with regard to the remaining issues on appeal.  

Further, the Board finds that a claim for TDIU is also before the Board.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has asserted that he can no longer secure or maintain substantially gainful employment, at least in part, due to his service-connected PTSD.  Therefore, that claim is before the Board.  However, that claim is inextricably intertwined with the claim being remanded.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions and the medical records upon which the decisions were based.  Efforts to obtain these records should be documented, and the SSA should provide a negative response if records are not available. 

2.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file. 

3.  Thereafter, readjudciate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


